Citation Nr: 0805898	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
adhesive capsulitis of the left knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1988 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In a September 2005 statement, the veteran complained of 
problems with her right knee.  It is unclear whether the 
veteran is seeking service connection for a right knee 
disability.  This matter is referred to the RO for 
clarification and any necessary action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, during the course of this appeal, the 
veteran underwent surgery of her left knee in October 2005.  
Although the present level of disability of the veteran's 
left knee was discussed in the report of a May 2005 VA 
examination, the veteran has not been given a full and 
complete knee examination since her left knee surgery in 
October 2005.  As such, the Boards finds that the veteran 
must be given a full and complete VA examination of the left 
knee, to asses the current level of severity of the veteran's 
left knee disability, following her knee surgery and 
temporary 100 percent evaluation due to that surgery.


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and extent of her service-connected left 
knee disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  The 
examiner should provide the range of 
motion of the veteran's left knee and 
should note the presence (including degree 
of severity) or absence of any subluxation 
or lateral instability of this joint.  The 
examiner is also requested to note whether 
the veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service- connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
her left knee repeatedly over a period of 
time.  

2.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for the left knee 
disorders.  If the determination of any of 
these claims remain unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide her a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



